NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARJORY JOHNS; JOANNE MANCHA,                   No.    21-35488

                Plaintiffs-Appellants,          D.C. No. 6:20-cv-00006-SEH

 v.
                                                MEMORANDUM*
ILLINOIS FARMERS INSURANCE
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted March 11, 2022**
                               Seattle, Washington

Before: NGUYEN, MILLER, and BUMATAY, Circuit Judges.

      Plaintiffs Marjory Johns and Joanne Mancha, residents of Minnesota, took

out an insurance policy through an agent of Illinois Farmers Insurance Company in

Minneapolis. The two were passengers when one of their insured vehicles crashed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
outside of Bozeman, Montana. The plaintiffs sued Illinois Farmers in the District

of Montana, seeking a declaration that their policy entitled them to coverage and

must be interpreted according to Montana law. They also alleged that Illinois

Farmers had violated Montana’s Unfair Trade Practices Act, Mont. Code Ann. §§

33-18-101 to -1006, entitling them to statutory and punitive damages.

      Illinois Farmers moved to dismiss for lack of personal jurisdiction. The

district court granted the motion, holding that Illinois Farmers was subject to

neither general nor specific jurisdiction in Montana because the “only fact”

connecting it to Montana was the crash. The district court had subject-matter

jurisdiction under 28 U.S.C. § 1332, and we have jurisdiction under 28 U.S.C. §

1291. We affirm.

      We review a motion to dismiss for lack of personal jurisdiction de novo.

King v. American Fam. Mut. Ins. Co., 632 F.3d 570, 573 (9th Cir. 2011). A federal

court sitting in diversity applies state law and the Due Process Clause of the

Fourteenth Amendment to determine whether personal jurisdiction exists.

Metropolitan Life Ins. Co. v. Neaves, 912 F.2d 1062, 1065 (9th Cir. 1990).

Applying Montana law, we first determine if Montana’s long-arm statute, Montana

Rule of Civil Procedure 4(b)(1), authorizes the exercise of jurisdiction. Gateway

Hosp. Grp. Inc. v. Philadelphia Indem. Ins. Co., 464 P.3d 44, 52 (Mont. 2020). If it

does, we must then examine whether exercising personal jurisdiction would be


                                          2
consistent with the Due Process Clause. Id. But if “personal jurisdiction does not

exist under the first part of the Rule 4(b)(1) test, analysis of whether the exercise of

jurisdiction comports with due process is unnecessary.” Milky Whey, Inc. v. Dairy

Partners, LLC, 342 P.3d 13, 21 (Mont. 2015).

      1.     Illinois Farmers is not subject to general jurisdiction in Montana. The

exercise of general jurisdiction is permissible only where a corporation is

incorporated, where it maintains its principal place of business, or where it is “so

heavily engaged in activity” as to render it “essentially at home.” BNSF Ry. Co. v.

Tyrrell, 137 S. Ct. 1549, 1559 (2017) (quoting Daimler AG v. Bauman, 571 U.S.

177, 139 (2014)). Illinois Farmers is incorporated and maintains its principal place

of business in Illinois. And because it sells no insurance in Montana and generates

no revenue in Montana, it is not so “heavily engaged in activity” in the State as to

render it essentially at home there. Id.

      2.     Rule 4(b)(1) does not permit the exercise of specific jurisdiction over

Illinois Farmers. In Carter v. Mississippi Farm Bureau Casualty Insurance Co.,

109 P.3d 735 (Mont. 2005), a plaintiff took out an insurance policy through a

regional provider in Mississippi and subsequently moved to Montana, where he

was injured in an accident, id. at 736–37. When he brought a claim against his

insurer in Montana, the Montana Supreme Court held that no provision of Rule

4(b)(1) authorized the exercise of jurisdiction. Id. at 742. Plaintiffs attempt to


                                           3
distinguish Carter on the ground that Illinois Farmers maintains a field claims

office and employs an adjuster in Montana. But the key facts are the same. In both

cases, the plaintiffs bought insurance policies from insurers that did no business in

Montana and sought to insure vehicles that were not located in Montana at the time

of contracting. Id. at 738. Here, as in Carter, the underlying dispute between the

plaintiffs and their insurers “relates to [their] coverage and has nothing to do with

the fact that the accident at issue occurred in Montana.” Id. at 739.

      3.     Plaintiffs argue that the district court should have allowed them to

amend the complaint to allege that Illinois Farmers maintains a field claims office

and employs an adjuster in Montana. As we have explained, those facts would not

alter the jurisdictional analysis, so the district court did not abuse its discretion in

denying leave to amend.

      AFFIRMED.




                                            4